Citation Nr: 0842644	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 13, 
2004, for the grant of special monthly pension based on the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in March 2004 and March 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  A March 2005 rating decision 
granted entitlement to special monthly pension based on the 
need for aid and attendance established effective September 
13, 2004.  The veteran disagreed with the effective date 
assigned.


FINDINGS OF FACT

1.  The Board denied entitlement to special monthly pension 
in a decision issued on February 3, 2003. 

2.  A rating decision in July 2003 denied entitlement to 
special monthly pension because of the need for aid and 
attendance.  The veteran did not appeal this decision; thus, 
it is a final decision.

3.  An informal claim requesting the benefits of aid and 
attendance was received on December 10, 2003.  Special 
monthly pension subsequently was granted, effective September 
13, 2004, the date of a personal hearing at the RO.

4.  The veteran's disabilities considered for pension 
purposes only are adenocarcinoma of the prostate, status post 
radical prostatectomy with metastasis, on hormone therapy; 
non insulin dependent diabetes mellitus, diabetic 
retinopathy, diabetic neuropathy, and circulatory 
insufficiency; urine incontinence with internal sphincter; 
bilateral orchiectomy; backache with paravertebral 
fibromyositis; degenerative joint disease; bilateral carpal 
tunnel syndrome; impotence due to orchiectomy; and early 
cataracts.  

5.  Prior to September 13, 2004, the competent and probative 
evidence shows that the veteran was not blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 
five degrees or less, nor was he a patient in a nursing home 
because of mental or physical incapacity.  

6.  Prior to September 13, 2004, the veteran's conditions did 
not render him permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  He needed assistance 
from a cane for ambulation, but was generally independent in 
self-care and activities of daily living, and was able to 
leave his house at his discretion.  He had no physical or 
mental incapacity requiring regular care or assistance 
against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 13, 
2004 for the award of special monthly pension based on the 
need for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5110 (West 2002); 38 C.F.R. §§ 3.351, 3.352, 
3.400(o), 3.401 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

As the March 2005 rating decision that is on appeal granted 
special monthly pension based on the need for aid and 
attendance, and assigned an effective date for the award, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A September 2005 statement of the 
case (SOC) provided notice on the "downstream" issue of an 
earlier effective date and readjudicated the matter after the 
appellant and his representative responded.  38 U.S.C.A. § 
7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Notably, the veteran has not alleged prejudice from 
any downstream notice defect.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

The veteran seeks an effective date earlier than September 
13, 2004.  He stated that he claimed this benefit before this 
date.  His condition started in 1995 after surgery and has 
become worse.  The veteran contends that a VA Form 21-2680 
dated February 22, 2003, included his physician's statement 
that he needed the services of daily health care.  

After considering the evidence of record, the Board finds 
that the criteria for an effective date earlier than 
September 13, 2004 for the award of special monthly pension 
based on aid and attendance are not met.  

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008)

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997). In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
In Hazan the Court held that a prior Board decision as to the 
degree of disability does not bar consideration of earlier 
evidence as to the effective date of a post-Board decision 
increase, even though any effective date awarded cannot be 
earlier than the decision of the Board.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. 
§ 5111(a) (West 2002); 38 C.F.R. § 3.31.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2008).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2008).  
An informal claim must be written, and it must identify the 
benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).  A 
report of medical treatment or examination may be accepted as 
an informal claim.  See 38 C.F.R. § 3.157(b)(1) (2008).

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b), 
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A determination of the proper effective date for the grant of 
special monthly pension turns on a determination as to when 
the veteran's special monthly pension claim was received, and 
a determination as to when it became factually ascertainable 
that an award for special monthly pension was warranted.

Our review finds that the veteran has filed earlier claims 
for special monthly pension based on the need for aid and 
attendance.  In a decision issued on February 3, 2003, the 
Board denied entitlement to special monthly pension based 
upon the need for regular aid and attendance.  This is a 
final decision.  

The veteran submitted an informal claim by the submission of 
VA Form 21-2680, a report of examination dated February 22, 
2003, for housebound status or permanent need for regular aid 
and attendance, which was received on March 14, 2003.  The 
report written in Spanish was sent for translation, however, 
some parts were illegible and a translation was not possible.  
The report notes that the veteran was in bed from 9 p.m. to 8 
a.m., that he walked with a cane, used a bathroom seat, and 
left the house for appointments whenever necessary.  The 
examining physician also addressed the certification of need 
for a higher level aid and attendance (38 U.S.C.A. 314 (r)(2) 
which was to be completed only when determination was 
requested by adjudication.  The examiner certified that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.  

At a VA examination in July 2003 for aid and attendance 
evaluation, the veteran arrived in a public car accompanied 
by his wife.  The examiner indicated that the veteran was not 
bedridden and not wheelchair ridden.  His vision, refraction 
corrected with eye glasses.  He was independent to his daily 
living needs requirement.  He had urinary incontinence and 
was diaper dependent.  He had non insulin dependent diabetes 
mellitus.  He described that on a typical day, he walked for 
exercise in the home premises, watched television, listened 
to the radio, went to nearby stores and supermarket, went to 
church, and all the time stayed in the house.  On 
examination, his upper extremities had normal motion, flexion 
and extension.  He walked using a cane to prevent falls due 
to left knee failure on occasion.  He had adequate 
propulsion.  He used a walking cane but was able to walk 
without assistance of another person.  He was able to leave 
the home at any time.  He was having hormone therapy for a 
radical prostatectomy.  

A rating decision dated July 25, 2003 denied entitlement to 
special monthly pension based on a need for aid and 
attendance.  The evidence did not show that the veteran was 
blind, a patient in a nursing home by reason of mental or 
physical incapacity, or so helpless as to require assistance 
for routine activities of daily living or for needs of 
nature.  The veteran was notified of the denial of 
entitlement to special monthly pension based on the need for 
aid and attendance benefits by letter dated August 29, 2003.  
He was also notified that the RO had granted entitlement to 
special monthly pension based on the need for housebound 
benefits effective March 14, 2003, date of receipt of claim, 
but his income still exceeded the limit set by law.  The 
veteran did not disagree with this rating decision and it 
became final.

An informal claim from the veteran was received on December 
10, 2003 requesting the benefits of aid and attendance as he 
could not have a normal life without the help of another 
person.  In a rating decision in March 2004, the RO denied 
entitlement to special monthly pension based on the need for 
aid and attendance.  The veteran disagreed with this rating 
decision.  

VA outpatient treatment records show urinary incontinence and 
treatment for some disabilities.   

The veteran testified at a hearing in September 2004 before a 
Decision Review Officer at the RO as to his disabilities and 
the effect on his daily activities.  

At a VA examination in March 2005, the veteran continued with 
urinary incontinence which required diaper use changed 
several times daily.  He complained of generalized joint pain 
and used a cane for walking assistance.  He arrived at the 
examination walking with cane assistance and accompanied by 
his wife in a hired car.  He was not hospitalized.  He was 
not permanently bedridden.  His best corrected vision was not 
5/2000 or worse in both eyes.  The veteran complained of 
incontinence which required diaper use continuously.  He 
stayed at home most of the time due to urinary incontinence.  
The veteran related that he needed assistance for bathing; 
otherwise he was able to attend to the wants of nature 
without assistance.  He did not have an upper or lower 
extremity amputated.  He stood up from a chair without 
difficulty and transferred to the stretcher.  He was able to 
walk without the assistance of another person for about a 
block with cane assistance.  He reported walking in front of 
his house, about a block, but not so far.  

In a March 2005 rating decision, entitlement to special 
monthly pension was granted based on the need for aid and 
attendance effective from September 13, 2004 the date of his 
hearing.  The award was based on the date entitlement arose, 
not the date of his claim.  

The veteran's disabilities considered for pension purposes 
only are adenocarcinoma of the prostate, status post radical 
prostatectomy with metastasis, on hormone therapy; non 
insulin dependent diabetes mellitus, diabetic retinopathy, 
diabetic neuropathy, and circulatory insufficiency; urine 
incontinence with internal sphincter; bilateral orchiectomy; 
backache with paravertebral fibromyositis; degenerative joint 
disease; bilateral carpal tunnel syndrome; impotence due to 
orchiectomy; and early cataracts.  

The veteran contends that he filed a claim in 1995.  This 
claim, however, was denied in a Board decision dated in 
February 2003.  The veteran also contends that an earlier 
effective date should be based on the report of examination, 
VA Form 21-2680, received on March 14, 2003.  That report, 
which was an informal claim, and the report of a July 2003 VA 
examination were considered in the rating decision in July 
2003 which is a final decision.  However, that evidence has 
been considered as it was during the year prior to the 
veteran's claim received in December 2003; although an 
effective date cannot be earlier than the July 2003 rating 
decision.

The Board finds that the preponderance of the evidence is 
against the award of an effective date earlier than September 
13, 2004, for special monthly pension based upon the need for 
regular aid and attendance.  The evidence shows that the 
veteran's diminished visual acuity is corrected by lenses, 
and he does not meet the criteria of blindness, or near 
blindness.  Additionally, as the evidence indicates that the 
veteran lives at home with his wife, he does not meet the 
criteria of confinement to a nursing home due to mental or 
physical incapacity.  The veteran also does not meet the 
criteria to establish a factual need for aid and attendance 
of another person.  The evidence does not show that he was 
bedridden.  The February 2003 examination report noted that 
the veteran was in bed during the night from 9 p.m. to 8 a.m.  
At the March 2005 examination, it was noted that the veteran 
was not permanently bedridden.  While the evidence shows that 
he requires assistance with traveling due to the fact that he 
cannot drive, the evidence does not suggest that the veteran 
would be unable to dress, feed himself, or attend to his 
hygiene needs without the assistance of others.  

The Board finds the February 2003 examination report of 
limited probative value.  Much of it is illegible and what is 
legible indicates that the veteran was not bedridden, that he 
walked with a cane, used a bathroom seat, and left the house 
for appointments whenever necessary.  Although the February 
22, 2003 examination report certified that the veteran 
required the daily personal health care services of a skilled 
provider, the evidence of record does not show that the 
veteran meets the requirements for entitlement to the regular 
aid and attendance allowance.  The evidence of record does 
not show the veteran's need for personal health-care services 
provided on a daily basis in his home by a person who is 
licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  The evidence does not show that the 
veteran needed or received such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions.  

Moreover, on VA examination only a few months later in July 
2003, the veteran was independent to his daily living needs 
requirement.  He was not bedridden or wheelchair ridden.  No 
functional limitations of the upper extremities were found on 
examination.  He was able to walk with the assistance of a 
cane and on his own for short distances.  He was able to 
leave his home at any time.  Thus, although the veteran feels 
restricted in his movements outside his home by his urinary 
incontinence and the need to wear diapers, he is still able 
to leave his home when he so wishes.  There was no evidence 
shown that he needed personal health-care services provided 
on a daily basis in his home by a licensed provider of such 
services or a provider under the regular supervision of a 
licensed health-care professional.  Although he was on 
hormone therapy, the prescribed drug was an oral agent.  The 
report of a VA genito-urinary examination in July 2003 noted 
that catheterization was not needed.  

In sum, the Board finds that the weight of the evidence does 
not show that the veteran meets the requirements for an 
effective date earlier than September 13, 2004, for special 
monthly pension based upon the need for regular aid and 
attendance.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to an effective date prior to September 13, 2004 
for an award of special monthly pension based on the need for 
aid and attendance is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


